CANTU, Justice,
dissenting.
This is an appeal from a judgment adverse to appellant, the Northeast Independent School District (hereinafter school district) in a worker’s compensation case. The appellee, Alfred Hayes, Jr., was injured while driving a tractor for the school district on August 3, 1983. A jury found that Hayes was totally and permanently disabled as a result of the accident, and awarded him compensation benefits in the amount of $59,737.71. I disagree with the holding of the majority that approves the jury findings.
Appellant raises two points of error complaining of the sufficiency of the evidence to support the jury’s findings of permanent and total incapacity. School District contends that both findings are so against the great weight and preponderance of the evidence as to be manifestly wrong. In reviewing the sufficiency of the evidence, all of the evidence must be considered and the verdict may be set aside only if it is not supported by sufficient evidence. That is to say, all of the evidence in the case must be weighed and considered and the cause may be reversed and remanded only if the findings are so against the weight and preponderance of the evidence as to be manifestly unjust regardless of whether the findings are supported by some evidence of probative force. In re Kings Estate, 150 Tex. 662, 244 S.W.2d 660 (1951).
The evidence presented at trial established that as a result of the accident, ap-pellee now suffers from spinal stenosis. He was unable to work for three weeks after the accident, but at the time of trial had returned to his job with the school district and had been so continuously employed for over two years. Dr. Fitzgerald, appellee’s physician, testified by video tape deposition that he authorized appellee to *28return to work because his condition was controllable with the use of a corset and non-narcotic analgesic medication.1 He further testified that appellee’s medical symptoms, including back pain, difficulty in bending and in lifting heavy objects, would continue if he maintained his present employment. Fitzgerald diagnosed appellee as having a 30% permanent and total disability to his back, and a 50/50 chance of eventually requiring back surgery.
Appellee, a 58 year old male with a fourth grade education, testified that he had been employed by the school district as a tractor operator mowing lawns for 13 years. Prior to his employment with the school district, he was employed as a caddy.
According to his testimony, appellee is now only able to work five hours a day, and cannot perform all the duties of his job, including stooping under the tractor to remove objects that get caught in the motor. He operates the tractor for a couple of hours, and then must stop and take medication. The bouncing of the tractor causes pain in his back. Prior to the accident he worked eight to ten hours per day, sometimes six days a week.
Appellee further testified that he had continued working with the school district, and intended to continue working as long as he “could stand the pain” only because of economic necessity.
Weldon Poppe, appellee’s supervisor, testified that one other employee of the school district performed the same job as appellee. He related that appellee was able to outperform the other man, who is approximately 31 years old, by 25%. Poppe stated that appellee had received three raises since the accident, and was considered a good worker. Additionally, he stated that appellee cannot perform the usual tasks of a workman in the market place such as heavy lifting, prolonged bending, stooping, and lifting. However, he also testified that appellee has never been required nor is he now required to lift heavy objects as part of his current mowing duties.
To support a finding of total incapacity the evidence must show that the worker is disqualified from performing the usual tasks of a worker in such a way as to enable him to procure and retain employment. Texas Employers Insurance Association v. Mallard, 143 Tex. 77, 182 S.W.2d 1000 (1944). Thus, it is not sufficient to simply show that the worker is disabled or that the disability prevents the worker from performing the usual tasks of a worker. It must be shown that the worker is disabled to such an extent that he cannot get and keep employment. Commercial Insurance Company of Newark, New Jersey v. Puente, 535 S.W.2d 948 (Tex.Civ.App.—Corpus Christi 1976, writ ref’d n.r. e.).
That appellee continued employment after his injury is not controlling in determining whether the injury is total or permanent. Texas Employers Insurance Association v. Ontiveros, 570 S.W.2d 98 (Tex.Civ.App.—El Paso 1978, no writ). However, the evidence at trial established that appel-lee has retained his employment for over two years after the injury, and has received three raises during that period. Poppe testified that appellee’s chances for continued employment were good based upon his past work record. Although appellee testified that he had to take medication to control his pain, a showing of pain alone does not support a finding of total incapacity either. See Garcia v. Texas Employers Insurance Association, 622 S.W.2d 626 (Tex.App.—Amarillo 1981, writ ref’d n.r.e.).
Little evidence was offered as to appel-lee’s ability to obtain employment, other than Poppe’s opinion that appellant was not able to perform the tasks of a manual laborer. However the evidence clearly establishes that appellee was able to outperform a younger coemployee with no known disabilities. No evidence was offered that appellee cannot obtain and retain employment with lighter duties than that of a *29manual laborer. Rather, the evidence established that appellee is performing the same job with the same duties at a higher rate of pay with more effectiveness than a totally able bodied coemployee.
At best this shows evidence of a partial incapacity. Liberty Mutual Fire Insurance Company v. Applewhite, 612 S.W.2d 281 (Tex.Civ.App—El Paso 1981, writ ref'd n.r.e.). I am convinced that the finding of total incapacity is so against the great weight and preponderance of the evidence as to be manifestly unjust. Cf. Fidelity and Casualty Co. of New York v. Burrows, 404 S.W.2d 353 (Tex.Civ.App.—San Antonio 1966, writ ref'd n.r.e.). See also Liberty Mutual Fire Insurance Co. v. Applewhite, 612 S.W.2d 281 (Tex.Civ.App.—El Paso 1981, writ ref’d n.r.e.); Texas Employers’ Insurance Association v. Flores, 603 S.W.2d 330 (Tex.Civ.App.—El Paso 1980, no writ); Texas Employers’ Insurance Association v. Ontiveros, 570 S.W.2d 98 (Tex.Civ.App.—El Paso 1978, no writ); Commercial Insurance Co. of Newark, N.J. v. Puente, 535 S.W.2d 948 (Tex.Civ.App.—Corpus Christi 1976, writ ref'd n.r. e.); Travelers Insurance Co. v. DeLeon, 456 S.W.2d 544 (Tex.Civ.App.—Amarillo 1970, writ ref’d n.r.e.); Texas Employers’ Insurance Association v. Hawkins, 387 S.W.2d 469 (Tex.Civ.App.—Amarillo 1965, writ ref’d n.r.e.); Indemnity Insurance Company of North America v. Cady, 356 S.W.2d 323 (Tex.Civ.App.—San Antonio 1962, no writ).
I would sustain point of error one as being against the great weight and preponderance of the evidence as to be manifestly unjust. I dissent to the majority’s refusal to reverse and remand for retrial.

. One other physician consulted by appellee also authorized him to return to work without restrictions other than against heavy lifting.